Citation Nr: 0803624	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C as caused by VA 
hospitalization or medical or surgical treatment of blood 
transfusion during radical prostatectomy in March 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   

The veteran and his spouse testified at a videoconference 
personal hearing in February 2006 before the undersigned 
Veterans' Law Judge.  A copy of the hearing transcript is 
associated with the claims file.

This case was remanded by the Board in March 2007 for 
additional evidence of VA hospitalization records and a VA 
examination with medical opinion.  That development was 
completed, and the case has been returned to the Board. 


FINDING OF FACT

The competent medical evidence of record is at least in 
relative equipoise on the question of whether the veteran has 
additional disability of hepatitis C that was caused by VA 
hospitalization or medical or surgical treatment of blood 
transfusion during radical prostatectomy in March 1990.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis C as caused by VA 
hospitalization or medical or surgical treatment of blood 
transfusion during radical prostatectomy in March 1990 have 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA notice and duty to assist letters dated in March 2004, 
April 2004, and February 2005 satisfied VA's duty to notify 
under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence he should provide, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran to send to VA any evidence in 
his possession that pertained to the claim.

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required, there is no prejudice to the 
appellant in proceeding with these issues because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Compensation for hepatitis C under 38 U.S.C.A. § 1151

The veteran contends that his hepatitis C, diagnosed in 2002, 
was caused by a blood transfusion during radical 
prostatectomy at VA in March 1990.  Through his 
representative, the veteran contends that the hepatitis C was 
due to an unforeseen event. 

Because the appellant's claim was filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form,  must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006). 

In this case, the weight of the competent medical evidence 
demonstrates that the veteran received one unit of blood as a 
transfusion during the VA radical prostatectomy surgery in 
March 1990.  In 2002, the veteran was found to be positive 
for hepatitis C, which was confirmed by biopsy.  

A medical opinion was previously obtained in this case in 
August 2004 and September 2005; however, the examiner does 
not indicate that he had access to the veteran's consent 
form, or what risks were disclosed to the veteran in 
connection with the informed consent, or to what the veteran 
consented prior to the March 1990 surgery performed by VA 
that included a blood transfusion.  Consequently, the meaning 
of the August 2004 VA examiner's opinion that the "event" 
was not reasonably foreseeable is unclear, especially in the 
context of the rest of the August 2004 opinion and subsequent 
opinion in December 2005 to the effect that actual causation 
between VA blood transfusion in March 1990 and the veteran's 
hepatitis C was unlikely, and that any opinion of etiology 
would involve speculation.

The claims file also does not contain a copy of any consent 
form signed by the veteran in conjunction with the March 1990 
surgery.  The veteran testified that he signed a consent form 
prior to the March 1990 surgery that authorized blood 
transfusion if it were needed.  In light of the significance 
of proper informed consent under 38 C.F.R. § 3.361, the 1990 
VA hospital records were obtained, but do not include the 
consent form.  

A July 2007 VA examination report reflects a review of the 
claims file, and examination of the veteran, but the 
Operative Note or consent form was not found.  The July 2007 
VA examiner offered the opinions that blood transfusion was 
certainly one source of hepatitis C; the veteran denied any 
other hepatitis C risk factors; it was not unusual for 
hepatitis C to remain undetected for a 12 year period of 
time; it would not have been considered negligent or improper 
care not to inform the patient of the risk of hepatitis in 
1990; there is no information in the file that the veteran 
was informed prior to the March 1990 surgery that hepatitis C 
was a risk factor; and it is unlikely that hepatitis C would 
have been considered a risk that a reasonable health care 
provider would have disclosed as part of the informed consent 
for blood transfusion or surgery.  

Although the July 2007 VA examiner indicated that he could 
not offer an opinion without resort to speculation, he in 
fact offered several opinions that were favorable to the 
veteran's claim, including on the question of informed 
consent about the risk of hepatitis C from blood transfusion 
in March 1990 (there was none).  

On the question of whether the veteran has additional 
disability following the March 1990 blood transfusion, the 
evidence shows that the veteran subsequently developed 
hepatitis C.  The July 2007 VA examination report favors the 
veteran's claim on this question, as it indicates that it was 
not unusual for hepatitis C to remain undetected for a 12 
year period of time.  The veteran's testimony and written 
statements, as well as other lay testimony and written 
statements of record, show that the veteran did not have 
other risk factors for hepatitis C.  

On the question of whether the additional disability of 
hepatitis C was an event not reasonably foreseeable during VA 
hospitalization, surgical, or medical treatment of blood 
transfusion during radical prostatectomy in March 1990, the 
evidence does not show that hepatitis C was one of the 
reasonably foreseeable risks, complications, or side effects 
of blood transfusion during radical prostatectomy in March 
1990.  The evidence does not show that the veteran was 
informed of any risks regarding hepatitis C prior to blood 
transfusion during radical prostatectomy in March 1990.  The 
evidence does not show that a reasonable health care provider 
would have foreseen hepatitis C as a risk, complication, or 
side effect of blood transfusion during radical prostatectomy 
in March 1990.  The July 2007 VA examination report favors 
the veteran's claim on this questions.  For these reasons, 
the Board finds that the competent medical evidence of record 
is at least in relative equipoise on the question of whether 
the veteran has additional disability of hepatitis C that was 
caused by VA hospitalization or medical or surgical treatment 
of blood transfusion during radical prostatectomy in March 
1990.

After a review of the evidence, and resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran has additional disability of hepatitis C that was 
caused by an unforeseen event during VA hospitalization, 
surgical, or medical treatment of blood transfusion in March 
1990.  For these reasons, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the criteria for 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C, as caused by VA 
hospitalization or medical or surgical treatment of blood 
transfusion during radical prostatectomy in March 1990, have 
been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for hepatitis C, as 
caused by VA hospitalization or medical or surgical treatment 
of blood transfusion during radical prostatectomy in March 
1990, is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


